DETAILED ACTION
Claims 1-20 were filed with the application on 12/09/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 11-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,675,110 (“Engelmann”) in view of U.S. Pat. Pub. No. 2015/0260310 (“Bahalul”).
With regard to claim 1, Engelmann discloses a backflow preventer for preventing a reverse flow of water in a plumbing system (col. 1, lines 10-15; Figs. 5-6), comprising: a body (see Fig. 5, not labeled) having an inlet (see annotated Fig. 5) for connection to an upstream portion of the plumbing system and an outlet (see annotated Fig. 5)  for connection to a downstream portion of the plumbing system; a first check valve (515) and a second check valve (520) located in the body for preventing the reverse flow of water between the outlet and the inlet (see annotated Fig. 5); an inlet pressure zone (see annotated Fig. 5) positioned in the body between the inlet and the first check valve (515); an outlet pressure zone (see annotated Fig. 5) positioned in the body between the outlet and the second check valve (520); an intermediate pressure zone (see annotated Fig. 5) positioned in the body between the first (515) and the second check valves (520); a first pressure sensor (630; Fig. 6) located in the inlet 

    PNG
    media_image1.png
    835
    1171
    media_image1.png
    Greyscale

Engelmann discloses all the claimed features with the exception of disclosing a first position sensor for determining a position of the first check valve; a second position sensor for determining a position of the second check valve.
Bahalul teaches a check valve device (10) that includes pressure and position sensors (12) (paras [0014] and [0015]) in combination with a controller (processor 20) to determine, among other things, the position of the check valve.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add position sensors, such as taught by Bahalul, to each check valve of Engelmann for the purpose of providing real-time measurements and continuous position of the check valve to determine proper flow (paras [0003] and [0014]).
With regard to claim 2, the combination discloses that the controller (540) receives communications from the position sensors and pressure sensors (as set forth above).
The references do not explicitly state that the controller determines a cracking pressure for each check valve.  
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the information obtained from the position sensors (open/shut/cracked) and pressure (pressure at that same time as open/shut/cracked) to arrive at a cracking pressure, or any other suitable information derived from the pressure and position sensors.
With regard to claim 3, the combination discloses that the controller (540) generates an error signal (892) if either cracking pressure is outside a predetermined range (backflow condition is when cracking pressure is outside a predetermined range; error/signal generated at condition – col. 8, lines 10-16).
With regard to claim 4, the combination discloses that the cracking pressure of the first check valve is equal to a difference between the first pressure sensor and the second pressure sensor when the first position sensor detects the first check valve moves from a closed position to an open position (inherently this is determination of 
With regard to claim 5, the combination discloses that the controller (540) receives communications from the position sensors and pressure sensors (as set forth above).
The references do not explicitly state that the controller determines a closing pressure for each check valve.  
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the information obtained from the position sensors (open/shut/cracked) and pressure (pressure at that same time as open/shut/cracked) to arrive at a closing pressure, or any other suitable information derived from the pressure and position sensors.
With regard to claim 6, the combination discloses that the closing pressure of the second check valve is equal to a difference between the third pressure sensor and the second pressure sensor when the second position sensor detects the second check valve moves from an open position to a closed position (inherently this is determination of closing pressure; position sensors determine continuous position of valve so determine closing time; pressure sensors simultaneously determine pressure at that time).
With regard to claim 9, the combination discloses that the controller (540) detects leaks in the downstream portion of the plumbing system based upon communications received from at least one of the pressure sensors and the position 
With regard to claim 11, the combination discloses that a relief valve assembly (535) located between the check valves (515, 525; see Fig. 5 of Engelmann).
With regard to claim 12, Engelmann discloses a system for monitoring a backflow preventer valve assembly (Figs. 5-6), comprising: a first check valve (515); a second check valve (520); an intermediate pressure sensor (645) for determining pressure between the check valves (515, 520; see Figs. 5-6); an outlet pressure sensor (640) for determining pressure at an outlet of the backflow preventer valve assembly (see Figs. 5-6); and a controller (540) in communication with the pressure sensors (see Fig. 6).
Engelmann discloses all the claimed features with the exception of disclosing a first position sensor for determining a position of the first check valve; a second position sensor for determining a position of the second check valve.
Bahalul teaches a check valve device (10) that includes pressure and position sensors (12) (paras [0014] and [0015]) in combination with a controller (processor 20) to determine, among other things, the position of the check valve.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add position sensors, such as taught by Bahalul, to each check valve of Engelmann for the purpose of providing real-time measurements and continuous position of the check valve to determine proper flow (paras [0003] and [0014]).
With regard to claim 13, the combination discloses an inlet pressure sensor (630) for determining pressure at an inlet of the backflow preventer valve assembly (see Figs. 5-6 of Engelmann).
With regard to claim 14, the combination discloses that the controller (540) receives communications from the position sensors and pressure sensors (as set forth above).
The references do not explicitly state that the controller determines a cracking pressure for each check valve.  
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the information obtained from the position sensors (open/shut/cracked) and pressure (pressure at that same time as open/shut/cracked) to arrive at a cracking pressure, or any other suitable information derived from the pressure and position sensors.
With regard to claim 15, the combination discloses that the controller (540) generates an error signal (892) if either cracking pressure is outside a predetermined range (backflow condition is when cracking pressure is outside a predetermined range; error/signal generated at condition – col. 8, lines 10-16).
With regard to claim 19
With regard to claim 20, Engelmann discloses a backflow preventer for preventing a reverse flow of water in a plumbing system (col. 1, lines 10-15; Figs. 5-6), comprising: a body (shown, not labeled in Fig. 5) having an inlet (see annotated Fig. 5), for connection to an upstream portion of the plumbing system and an outlet (see annotated Fig. 5) for connection to a downstream portion of the plumbing system; a first check valve (515) and a second check valve (520) located in the body for preventing the reverse flow of water between the outlet and the inlet (see annotated Fig. 5); and a controller (540) in communication with sensors (see Fig. 6).
Engelmann discloses all the claimed features with the exception of disclosing a first position sensor for determining a position of the first check valve; a second position sensor for determining a position of the second check valve.
Bahalul teaches a check valve device (10) that includes pressure and position sensors (12) (paras [0014] and [0015]) in combination with a controller (processor 20) to determine, among other things, the position of the check valve.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add position sensors, such as taught by Bahalul, to each check valve of Engelmann for the purpose of providing real-time measurements and continuous position of the check valve to determine proper flow (paras [0003] and [0014]).

Allowable Subject Matter
Claims 7, 8, 10, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 10132425 discloses plural check valves, with a single position sensor and a pressure sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753